 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MOHAMUD MOHAMED,                                 No. 2: 17-cv-1773 KJN P
12                        Plaintiff,
13            v.                                       ORDER & FINDINGS &
                                                       RECOMMENDATIONS
14    R. GONZALES,
15                        Defendant.
16

17           A recent court order was served on plaintiff’s address of record and returned by the postal

18   service. It appears that plaintiff has failed to comply with Local Rule 183(b), which requires that

19   a party appearing in propria persona inform the court of any address change.

20           Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall appoint a

21   district judge to this action; and

22           IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice for

23   failure to prosecute. See Local Rule 183(b).

24           These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after being served with these findings and recommendations, the parties may file objections with

27   the court and serve a copy on all parties. Such a document should be captioned

28   “Objections to Magistrate Judge’s Findings and Recommendations.” The parties are advised that
                                                       1
 1   failure to file objections within the specified time may waive the right to appeal the District

 2   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: June 12, 2019

 4

 5
     Moh1773.fta
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
